DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20210075159), in view of Kee Mew (US 2016/0336667) [hereinafter Kee].
Regarding claim 1: Wang teaches a board end connector 100, comprising: a board end insulating body 1 comprising a board end plugging surface 14 and a plugging slot 1121 (Fig. 8), the plugging slot 1121 being disposed on the board end plugging surface (Fig. 8), the plugging slot 1121 comprising two interference sidewalls oppositely disposed (see sidewalls located next to slots 1121, 1122; Fig. 8); a terminal module 2 disposed in the board end insulating body 1 (Fig. 2); and a housing 3 disposed on one side of the board end insulating body (Fig. 2), a plugging bump member 3112 being provided on one side of the housing (Fig. 8), the plugging bump member 3112 being disposed in the plugging slot (Fig. 7 and Para. 0039) and extending along a direction away from the board end plugging surface (e.g. the bump member does not extend towards the board end plugging surface but rather parallel and therefore “away” from; see Fig. 7).
	Wang does not explicitly teach an interfering bump being provided on at least one side of the plugging bump member, the interfering bump interfering with at least one of the two interference sidewalls; wherein one side of the interfering bump close to the board end plugging surface is provided with a limiting surface; an extending direction of the limiting surface intersects with an extending direction of the two interference sidewalls; one side of the interfering bump away from the board end plugging surface is further provided with a guiding inclined surface.  
	Kee teaches a plugging bump member 114 comprising an interfering bump 1149 being provided on at least one side of a plugging bump member 1148 (see Fig. 7), the interfering bump 1149 interfering with at least one of two interference sidewalls (see Fig. 14); wherein one side of the interfering bump close to a board end plugging surface is provided with a limiting surface (e.g. flat surface located above bump 1149; Fig. 7); an extending direction of the limiting surface intersects with an extending direction of the two interference sidewalls (see Fig. 7 and 14); one side of the interfering bump away from the board end plugging surface is further provided with a guiding inclined surface (e.g. angled surface located below bump 1149; Fig. 7, 14).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with an interfering bump being provided on at least one side of the plugging bump member, the interfering bump interfering with at least one of the two interference sidewalls; wherein one side of the interfering bump close to the board end plugging surface is provided with a limiting surface; an extending direction of the limiting surface intersects with an extending direction of the two interference sidewalls; one side of the interfering bump away from the board end plugging surface is further provided with a guiding inclined surface as taught by Kee into the board end connector of Wang in order to achieve the advantage of providing a securing feature to firmly hold the housing within the insulating body.
Regarding claim 2: Wang, in view of Kee, teaches all the limitations of claim 1. 
	Wang does not explicitly teach wherein the plugging bump member further comprises a plugging board body comprising a first side edge and a second side edge which are oppositely disposed; the number of the interfering bumps is two; the two interfering bumps are respectively disposed on the first side edge and the second side edge.  
	Kee teaches the plugging bump member 114 further comprises a plugging board body 1148 comprising a first side edge and a second side edge which are oppositely disposed (Fig. 7); the number of the interfering bumps 1149 is two (Fig. 7); the two interfering bumps are respectively disposed on the first side edge and the second side edge (see Fig. 7).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the plugging bump member further comprises a plugging board body comprising a first side edge and a second side edge which are oppositely disposed; the number of the interfering bumps is two; the two interfering bumps are respectively disposed on the first side edge and the second side edge as taught by Kee into the board end connector of Wang in order to achieve the advantage of providing a securing feature to firmly hold the housing within the insulating body.
Regarding claim 3: Wang, in view of Kee, teaches all the limitations of claim 2. 
Wang does not explicitly teach wherein the distance between one side of one interfering bump away from the plugging board body and one side of another interfering bump away from the plugging board body is greater than the distance between the two interference sidewalls.  
Kee teaches wherein the distance between one side of one interfering bump away from the plugging board body and one side of another interfering bump away from the plugging board body is greater than the distance between the two interference sidewalls (see Fig. 14).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the distance between one side of one interfering bump away from the plugging board body and one side of another interfering bump away from the plugging board body is greater than the distance between the two interference sidewalls as taught by Kee into the board end connector of Wang in order to achieve the advantage of providing a securing feature to firmly hold the housing within the insulating body.
Regarding claim 4: Wang, in view of Kee, teaches all the limitations of claim 1. 
Wang does not explicitly teach wherein the plugging bump member 25further comprises a plugging board body comprising a first side edge and a second side edge which are oppositely disposed; the interfering bump is disposed on the first side edge; the second side edge abuts against one of the two interference sidewalls.  
Kee teaches the plugging bump member 114 further comprises a plugging board body 1148 comprising a first side edge and a second side edge which are oppositely disposed (see Fig. 7); the interfering bump 1149 is disposed on the first side edge; the second side edge abuts against one of the two interference sidewalls (see Fig. 14).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the plugging bump member 25further comprises a plugging board body comprising a first side edge and a second side edge which are oppositely disposed; the interfering bump is disposed on the first side edge; the second side edge abuts against one of the two interference sidewalls as taught by Kee into the board end connector of Wang in order to achieve the advantage of providing a securing feature to firmly hold the housing within the insulating body.
Regarding claim 5: Wang, in view of Kee, teaches all the limitations of claim 4. 
Wang does not explicitly teach wherein the distance between one side of one interfering bump away from the plugging board body and the second side edge is greater than the distance between the two interference sidewalls.  
Kee teaches wherein the distance between one side of one interfering bump away from the plugging board body and the second side edge is greater than the distance between the two interference sidewalls (see Fig. 14).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the distance between one side of one interfering bump away from the plugging board body and the second side edge is greater than the distance between the two interference sidewalls as taught by Kee into the board end connector of Wang in order to achieve the advantage of providing a securing feature to firmly hold the housing within the insulating body.
Regarding claim 9: Wang, in view of Kee, teaches all the limitations of claim 1. 
Wang does not explicitly teach wherein at least one side of the two interference sidewalls close to the board end plugging surface is further provided with a second guiding surface.  
Kee teaches at least one side of the two interference sidewalls close to the board end plugging surface is further provided with a second guiding surface (e.g. left and right of 1134; Fig. 14).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with at least one side of the two interference sidewalls close to the board end plugging surface is further provided with a second guiding surface as taught by Kee into the board end connector of Wang in order to achieve the advantage of providing a guiding surface that aids in the insertion and assembly. 
Regarding claim 10: Wang, in view of Kee, teaches all the limitations of claim 1 and Wang further teaches wherein the board end insulating body 1 comprises an engaging groove 131; the board end insulating body further comprises a board end connecting surface 15 (Fig. 10); the engaging groove 131 penetrates the board end connecting surface (e.g. the groove penetrates a surface of the body which comprises the board end connecting surface; see Fig. 8); the housing 3 comprises an engaging elastic piece 331 disposed in the engaging groove 131 (Para. 0039); one end of the engaging elastic piece 331 abuts against a sidewall of the engaging groove 131 (see Para. 0039 and Fig. 6).  
Regarding claim 11: Wang, in view of Kee, teaches all the limitations of claim 1 and Wang further teaches wherein the board end insulating body 1 further comprises an accommodating groove 151, in which the terminal module 2 is disposed (see Fig. 6); the terminal module 2 comprises two terminal components 21, 22 oppositely disposed in the accommodating groove (see Fig. 8); any one of the two terminal components comprises a plurality of terminals 212, 222, a terminal insulating body 211, 221 and a conductive colloid 23; the plurality of terminals are arranged at intervals (see Fig. 9); the terminal insulating body is disposed at the plurality of terminals (Fig. 9); two ends of the plurality of terminals are exposed from the terminal insulating body; the conductive colloid is disposed on one side of the terminal insulating body (see Figs. 8-9).  
Regarding claim 12: Wang, in view of Kee, teaches all the limitations of claim 11 and Wang further teaches wherein the plurality of terminals comprises a plurality of ground terminals and a plurality of signal terminals (Para. 0033); a plurality of recesses are disposed on a surface of the terminal insulating body close to the conductive colloid at intervals (Para. 0035); the plurality of recesses correspond to the plurality of ground terminals (Para. 0035); a plurality of bumps 231 are disposed on a surface of the conductive colloid close to the terminal insulation body at intervals (Fig. 9); the plurality of bumps are respectively disposed in the plurality of recesses (Para. 0035).  
Regarding claim 13: Wang, in view of Kee, teaches all the limitations of claim 12 and Wang further teaches wherein the conductive colloid 23 further comprises a colloid body (Fig. 11); the plurality of bumps 231 are disposed on a surface of the colloid body close to the terminal insulating body at intervals (Fig. 10); the distance between an end surface of any of the plurality of bumps 231 close to the terminal insulating body and the corresponding ground terminal is smaller than the distance between a surface of the colloid body close to the terminal insulating body and the plurality of signal terminals (Para. 0035).  
Regarding claim 16: Wang, in view of Kee, teaches all the limitations of claim 11 and Wang further teaches wherein a sidewall of the accommodating groove 151 close to any of the two terminal components 21, 22 comprises a first connecting part; a surface of the terminal insulating body of any of the two terminal components away from the conductive colloid comprises a second connecting part; the second connecting part is connected with the first connecting part through buckling (see Figs. 9-10).  
Regarding claim 17: Wang, in view of Kee, teaches all the limitations of claim 1 and Wang further teaches wherein the one side of the housing 3 close to the board end plugging surface is provided with a first opening (see Fig. 9); the board end plugging surface is exposed from the first opening (Fig. 7); the board end plugging surface comprises a positioning slot; the positioning slot is configured to be connected to a positioning bump member of a wire end connector (see Fig. 5).  
Regarding claim 19: Wang, in view of Kee, teaches all the limitations of claim 1 and Wang further teaches a connector assembly (Fig. 2), comprising: a board end connector according to claim 1; and a wire end connector connected to the board end connector (see Figs. 1-2).  

Allowable Subject Matter
Claims 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8, 14-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6: allowability resides at least in part with the prior art not showing orfairly teaching a board end connector, wherein the plugging slot further comprises a first plugging sidewall and a second plugging sidewall oppositely disposed; the first plugging sidewall is provided with a limiting block protruding in a direction close to the second plugging sidewall; this in combination with the remaining limitations of the claim. 
Regarding claims 7-8: are allowable based on their dependency on claim 6.
Regarding claim 14: allowability resides at least in part with the prior art not showing orfairly teaching a board end connector wherein the accommodating groove comprises a plugging part and an accommodating part; the accommodating part is farther than the plugging part from the board end plugging surface; the board end insulating body further comprises a positioning member; two ends of the positioning member are respectively connected with two opposite sidewalls of the accommodating groove; the positioning member divides the accommodating part into two accommodating spaces; the two terminal components are respectively disposed in the two accommodating spaces; the conductive colloid of any of the two terminal components is connected with the positioning member; this in combination with the remaining limitations of the claim. 
Regarding claim 15: is allowable based on their dependency on claim 14.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that all the limitations are not taught by references Wang, in view of Kee, the examiner respectfully disagrees. Wang teaches the plugging bump member 3112 being disposed in the plugging slot (Fig. 7 and Para. 0039) and extending along a direction away from the board end plugging surface (e.g. the bump member does not extend towards the board end plugging surface but rather parallel and therefore “away” from; see Fig. 7). Further, reference Kee teaches a bump member 114 extending along a direction towards AND away from the board end plugging surface (see Fig. 14). The advantage of having the plugging bump member extending along a direction away from the board end plugging surface would be to create a locking/mating connection between the bump member and housing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833